Title: From George Washington to the United States Senate and House of Representatives, 2 June 1794
From: Washington, George
To: United States Senate and House of Representatives


               
                  
                  United States 2d June 1794.
               
               Gentlemen of the Senate and of the House of Representatives.
               I send you certain communications, recently received from Georgia, which materially change the prospect of affairs in that quarter, and seem to render a war with the Creek Nations more probable than it has been at any antecedent period.  While the attention of Congress will be directed to the consideration of measures suited to the exigency, it cannot escape their observation, that this intelligence brings a fresh proof of the insufficiency of the existing provisions of the laws, towards the effectual cultivation and preservation of peace with our Indian neighbours.
               
                  Go: Washington
               
            